DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 3/20/2020.  Claims 1-11 are currently pending.

Claim Objections
3.	Claims 1-7 are objected to because of the following informalities:  the claims end with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-11 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-11 are to a statutory category. For example, independent claim 1, and similarly independent claim 7, are directed, in part, to an application and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing veterinarian records comprising

CLAIM 1:
store a plurality of health records; 

allow a medical practitioner to take and store a plurality of new health records;

allow a medical practitioner to take a plurality of medical notes digitally;

distribute the health records deliberately to a client, an administrator, or a practitioner;

integrate a patient tracking system with the health records;

employ an artificial intelligence software; and

employ a database of information from a veterinary advisor textbook and a practical veterinarian knowledgebase.

CLAIM 7:
using dictation to explain a plurality of symptoms into a microphone of a tablet; 

allowing the artificial intelligence to match the symptoms to a plurality of diagnoses, a plurality of treatment plans and a plurality of diagnosis codes; 

processing and displaying this information, via a web application, to a veterinarian; 

making corrections to the diagnoses to increase future accuracy of the artificial intelligence software; and

explaining a plurality of diagnoses and treatment plans to a client.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-11 recite and are directed to an abstract idea.  More specifically, independent claims 1 and 7 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity.  For example, the claims are directed to managing health records with human interactions between a medical practitioner, a client and administrator and thus directed to certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1 recites “allow a medical practitioner to take and store a plurality of new health records” and independent claim 7 recites “explaining a plurality of diagnoses and treatment plans to a client” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 7 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a web application, computer readable memory, digitally, tracking system, an artificial intelligence software, a database, natural language process, automation, a microphone or a tablet, a dynamic database, a plurality of APIs which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0043] and [0052] of applicant's specification (US 2022/0051764) recites that the system/method is implemented using a tablet or smartphone which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 6047259), in view of Gibbs et al. (US 2020/0381119), and in view of Olivier (US 2003/0212574).

CLAIM 1
Campbell teaches an application defined by program code on computer readable memory (Campbell: abstract), wherein the program code is configured to:
store a plurality of health records (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14); 
allow a medical practitioner to take and store a plurality of new health records (Campbell: abstract; col. 9, lns. 5-41; FIGS. 1-14);
allow a medical practitioner to take a plurality of medical notes digitally (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14); 
allow a medical practitioner to take and store a plurality of new health records (Campbell: abstract; col. 9, lns. 5-41; FIGS. 1-14);
distribute the health records deliberately to a client, an administrator, or a practitioner (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14);
integrate a patient tracking system with the health records (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14); and
employ a database of information from a veterinary advisor (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14).

Campbell does not appear to explicitly teach the following:
employ an artificial intelligence software; and
a veterinary advisor textbook and a practical veterinarian knowledgebase.

Gibbs, however, teaches the following:
employ an artificial intelligence software (Gibbs: abstract; ¶¶ [0010]-[0011]; FIGS. 1-18).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the veterinary telemedicine system and method using AI, as taught by Gibbs, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing the fastest, lowest cost and most reliable diagnosis and treatment (Gibbs: ¶¶ [0003]-[0011]).

Campbell and Gibbs do not appear to explicitly teach the following:
a veterinary advisor textbook and a practical veterinarian knowledgebase.

Olivier, however, teaches the following:
a veterinary advisor textbook and a practical veterinarian knowledgebase (Olivier: abstract; ¶¶ [0016]-[0026], [0043]-[0054]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for online personalized veterinary advice for pets, as taught by Olivier, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of facilitating affordable veterinary services (Olivier: ¶¶ [0002]-[0015]).

CLAIM 4
Campbell teaches the patient tracking system of claim 1 wherein the program code is further configured to: allow the system to be interactive; prompt a practitioner to complete steps of a patient care process; alert a member of the patient care process to take an action; display the status of the patient (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; col. 14, lns. 36-67; FIGS. 1-14).

CLAIM 5
Campbell teaches the web application of claim 1 wherein the program code is further configured to: automate claims processing, medical billing, and billing coding (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14; It is also submitted that merely automating a manual activity is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.)).


5.2.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Gibbs, and in view of Olivier, and further in view of Riskin et al. (US 2014/0019128).

CLAIM 2
Campbell teaches the artificial intelligence of claim 1 wherein the program code is further configured to: receive information about a plurality of symptoms via a process; connect symptoms to a plurality of diagnoses and a plurality of treatment plans; summarize a plurality of findings; distribute and display this information to a plurality of medical practitioners, administrators, and clients (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14).
Campbell, Gibbs and Olivier do not appear to explicitly teach the following: via a natural language process.
Riskin, however, teaches the following: via a natural language process (Riskin: abstract; ¶¶ [0098], [0119]; FIGS. 1-9B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voice based system and method for data input using natural language processing, as taught by Riskin, with the system and method for online personalized veterinary advice for pets, as taught by Olivier, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing more efficient means of data input and improving medical practice efficiency (Riskin: ¶¶ [0002]-[0009]).

CLAIM 6
Campbell, Gibbs and Olivier do not appear to explicitly teach the web application of claim 1 wherein the program code is further configured to: allow a medical practitioner to take a note using a SOAP note methodology.
Riskin, however, teaches allow a medical practitioner to take a note using a SOAP note methodology (Riskin: abstract; ¶¶ [0030], [0098], [0101]; FIGS. 1-9B).
The motivation to include the teachings of Riskin with the teachings of Campbell, Gibbs and Olivier is the same as that of claim 2 above and is incorporated herein.


5.3.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Gibbs, and in view of Olivier, in further in view of White et al. (US 2017/0161450), in further view of Cashman et al. (US 2014/0052463).

CLAIM 3
Campbell teaches the web application of claim 1 wherein the program code is further configured to: integrate a plurality of Known software for billing, scheduling, (Campbell: abstract; col. 1, ln. 50-col. 2, ln. 37; col. 7, lns. 9-15; FIGS. 1-14).
Campbell, Gibbs and Olivier do not appear to explicitly teach the following: and calendaring; allow a client to pay a medical bill in the web application; allow a administrator to submit a insurance claim; allow a client and administrator to share a calendar.
	White, however, teaches calendaring and allow a client and administrator to share a calendar (White: abstract; [0038]-[0040]; FIGS. 1-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the real-time communication linkage for animal assessment and diagnosis with calendaring, as taught by White, with the system and method for online personalized veterinary advice for pets, as taught by Olivier, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of facilitating veterinary services (White: ¶¶ [0001]-[0003]).
Campbell, Gibbs, Olivier and White do not appear to explicitly teach allow a client to pay a medical bill in the web application and allow a administrator to submit a insurance claim.
Cashman, however, teaches allow a client to pay a medical bill in the web application and allow a administrator to submit a insurance claim (Cashman: abstract; ¶¶ [0176]-[0190]; FIGS. 1-7)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the veterinary kiosk with integrated veterinary medical devices with a billing and insurance claims processing system, as taught by Cashman, with the real-time communication linkage for animal assessment and diagnosis with calendaring, as taught by White, with the system and method for online personalized veterinary advice for pets, as taught by Olivier, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing more convenient and cost-effective veterinary services (Cashman: ¶¶ [0002]-[0007]).


5.4.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Gibbs, in further in view of Riskin, and in further view of Cashman.

CLAIM 7
Campbell teaches a method of discerning between a differential diagnosis using an artificial intelligence software while taking a plurality of SOAP method notes  (Campbell: ¶¶ [00xx]) comprising the steps of:
processing and displaying this information, via a web application, to a veterinarian (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; col. 5, lns. 3-33; FIGS. 1-14); 
making corrections to the diagnoses to increase future accuracy of the artificial intelligence software (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; col. 16, ln. 32-col. 17. ln. 5; FIGS. 1-14); and
explaining a plurality of diagnoses and treatment plans to a client (Campbell: abstract; col. 1, ln. 49-col. 2, ln. 38; FIGS. 1-14).

Campbell does not appear to explicitly teach the following:
using dictation to explain a plurality of symptoms into a microphone of a tablet;
allowing the artificial intelligence to match the symptoms to a plurality of diagnoses, a plurality of treatment plans and a plurality of diagnosis codes.

Riskin, however, teaches the following:
using dictation to explain a plurality of symptoms into a microphone of a tablet (Riskin: abstract; ¶¶ [0098], [0119]; FIGS. 1-9B).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voice based system and method for data input using natural language processing, as taught by Riskin, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing more efficient means of data input and improving medical practice efficiency (Riskin: ¶¶ [0002]-[0009]).

Campbell and Riskin do not appear to explicitly teach the following:
allowing the artificial intelligence to match the symptoms to a plurality of diagnoses, a plurality of treatment plans and a plurality of diagnosis codes.

 	Gibbs, however, teaches the following:
allowing the artificial intelligence to match the symptoms to a plurality of diagnoses, a plurality of treatment plans and a plurality of diagnosis (Gibbs: abstract; ¶¶ [0075]-[0076], [0092]; FIGS. 1-18; It is also submitted that merely automating a manual activity (e.g., via AI) is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the veterinary telemedicine system and method using AI, as taught by Gibbs, with the voice based system and method for data input using natural language processing, as taught by Riskin, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing the fastest, lowest cost and most reliable diagnosis and treatment (Gibbs: ¶¶ [0003]-[0011]).

Campbell, Riskin and Gibbs do not appear to explicitly teach the following:
codes.

Cashman, however, teaches the following:
codes (Cashman: abstract; ¶¶  [0027]; FIGS. 1-7; It is also submitted that merely automating a manual activity (e.g., via AI) is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the veterinary kiosk with integrated veterinary medical devices with a billing and insurance claims processing system, as taught by Cashman, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the voice based system and method for data input using natural language processing, as taught by Riskin, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of providing more convenient and cost-effective veterinary services (Cashman: ¶¶ [0002]-[0007]).


5.5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Gibbs, in further in view of Riskin, in further view of Cashman, and further in view of Olivier.

CLAIM 8
Campbell does not appear to explicitly teach the method of claim 7 wherein the artificial intelligence software uses a dynamic database comprised of information from a Veterinary Advisor textbook and a veterinary practical knowledgebase.
Gibbs, however, teaches wherein the artificial intelligence software uses a dynamic database comprised of information from a knowledgebase (Gibbs: abstract; ¶¶ [0010]-[0011]; FIGS. 1-18).
The motivation to include the teachings of Gibbs with the teachings of Campbell is the same as that of claim 1 above and is incorporated herein.
Campbell, Gibbs, Riskin and Cashman do not appear to explicitly teach from a Veterinary Advisor textbook and a veterinary practical knowledgebase.
Olivier, however, teaches from a Veterinary Advisor textbook and a veterinary practical knowledgebase (Olivier: abstract; ¶¶ [0016]-[0026], [0043]-[0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for online personalized veterinary advice for pets, as taught by Olivier,  with the veterinary kiosk with integrated veterinary medical devices with a billing and insurance claims processing system, as taught by Cashman, with the veterinary telemedicine system and method using AI, as taught by Gibbs, with the voice based system and method for data input using natural language processing, as taught by Riskin, with the interactive method and system for managing veterinary exams and records, as taught by Campbell, with the motivation of facilitating affordable veterinary services (Olivier: ¶¶ [0002]-[0015]).

CLAIM 9
Campbell does not appear to explicitly teach the method of claim 8 wherein the artificial intelligence software is outfitted with a plurality of API’s such as a context analysis API, a comprehensive synonym library API, a speech to text API, and a natural language process API.
Riskin, however, teaches wherein the artificial intelligence software is outfitted with a plurality of API’s such as a context analysis API, a comprehensive synonym library API, a speech to text API, and a natural language process API (Riskin: abstract; ¶¶ [0053]-[0054], [0098]-[0099]; FIGS. 1-9B).
The motivation to include the teachings of Riskin with the teachings of Campbell is the same as that of claim 7 above and is incorporated herein.

CLAIM 10
Campbell and Riskin do not appear to explicitly teach the method of claim 9 wherein the artificial intelligence software maps diagnoses to treatment.
Gibbs, however, teaches wherein the artificial intelligence software maps diagnoses to treatment (Gibbs: abstract; ¶¶ [0075]-[0076], [0092]; FIGS. 1-18; It is also submitted that merely automating a manual activity (e.g., via AI) is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.)).
The motivation to include the teachings of Gibbs with the teachings of Campbell and Riskin is the same as that of claim 7 above and is incorporated herein.

CLAIM 11
Campbell does not appear to explicitly teach the method of claim 10 wherein the artificial intelligence software is active during a subjective section and a plan section of the SOAP method notes.
Riskin, however, teaches wherein the artificial intelligence software is active during a subjective section and a plan section of the SOAP method notes (Riskin: abstract; ¶¶ [0098], [0143]; FIGS. 1-9B).
The motivation to include the teachings of Riskin with the teachings of Campbell is the same as that of claim 7 above and is incorporated herein.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Venon et al. (US 2009/0259493) – Mobile Health Book
Hashmat (US 2013/0218592) – Systems And Methods For Facilitating Consolidated Management And Distribution Of Veterinary Care Data

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686